Citation Nr: 0030696	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  98-13 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for scars on the right 
lower extremity with incomplete section of the right peroneal 
nerve, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel
INTRODUCTION

The appellant served on active duty from January 1953 to 
December 1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  

This case was before the Board previously in February 2000, 
when it was remanded for adjudication by the RO of the 
appellant's claim of entitlement to service connection for 
varicose veins and to schedule a VA examination to determine 
the exact residuals of the appellant's inservice surgery for 
varicose veins, which resulted in the scars for which he is 
service-connected.  The requested development has been 
completed.  In July 2000 the RO granted entitlement to 
service connection for varicose veins of the right leg and 
assigned a 10 percent disability rating.  The appellant was 
notified of his appellate rights and has not yet filed an 
appeal.  Therefore, that issue is not before the Board.

In a July 2000 decision, the appellant was awarded an 
increased evaluation for his service-connected scars on the 
right lower extremity with incomplete section of the right 
peroneal nerve, from zero to 10 percent disabling.  Because 
he continues to disagree with the current rating assigned, 
the claim of an increased rating above 10 percent for this 
disability remains at issue on appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993) (a claim remains in controversy where 
less than the maximum available benefits is awarded).

In the September 2000 statement of accredited representative 
in appealed case and the October 2000 written brief 
presentation, the appellant's representative listed 
"entitlement to service connection for bilateral cold injury 
residuals" as an issue on appeal in this case.  That issue 
was denied by the Board in its February 2000 decision and is 
no longer before the Board.


FINDINGS OF FACT

1. All evidence necessary to substantiate the appellant's 
claims has been obtained by the agency of original 
jurisdiction.

2.  The appellant's scars over his right groin, on the medial 
aspect of the lower part of his right thigh, over his right 
calf, on the medial aspect of his right lower leg, and on the 
medial aspect of his right thigh are tender on objective 
demonstration.

3.  The appellant's service-connected impairment of the right 
superficial peroneal nerve is manifested by decreased 
sensation in the foot, ankle, and leg but without impairment 
of function of the foot, ankle, or leg.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating for a 
service-connected scar over the right groin have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.118, Diagnostic Code 7804 (2000).

2.  The criteria for a 10 percent disability rating for a 
service-connected scar on the medial aspect of the lower part 
of the right thigh have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, 
Diagnostic Code 7804 (2000).

3.  The criteria for a 10 percent disability rating for a 
service-connected scar over the right calf have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.118, Diagnostic Code 7804 (2000).

4.  The criteria for a 10 percent disability rating for a 
service-connected scar on the medial aspect of the right 
lower leg have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 
7804 (2000).

5.  The criteria for a 10 percent disability rating for a 
service-connected scar on the medial aspect of the right 
thigh have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 
7804 (2000).

6.  The criteria for a compensable disability rating for 
service-connected impairment of the right superficial 
peroneal nerve have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 
4.124a, Diagnostic Codes 8522, 8622, 8722 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records indicate that in April 1954 the 
appellant underwent ligation and stripping of varicose veins 
of his right leg.  After eight days, the appellant was 
discharged to light duty.  At the appellant's December 1954 
separation examination, his lower extremities were evaluated 
as normal.

At a February 1955 VA examination, the appellant complained 
of an area of paresthesias and numbness on his right leg from 
three inches above his medial malleolus down over the ankle 
and foot.  Sensory examination showed a three and one-half 
inch by six-inch oval area of decreased sensation to 
pinprick, light touch, heat, and cold, which began three 
inches above the medial malleolus of the right ankle and 
extended downward over the medial surface of the ankle and 
foot to the sole of the foot.  There were no trophic changes, 
and the skin was healthy.  There was no pain on touch or 
pressure.  There was no impairment of function of the foot, 
ankle, or leg.  The examiner diagnosed incomplete section of 
the superficial cutaneous branch of the right peroneal nerve 
supplying the skin over the medial malleolus of the right 
ankle.

At a February 1955 VA general surgical and orthopedic 
examination, the appellant reported that a vein stripping 
procedure had been performed on his right leg in April 1954.  
He complained of a small area over the medial aspect of his 
right leg that had a decrease in sensation.  The examiner 
noted a two and one-half inch, vertical, surgical scar in the 
right groin, a one-inch scar over the medial aspect of the 
right knee, a one-inch scar over the posterior calf, a one-
inch scar over the medial aspect of the right ankle, and four 
small scars on the anterior aspect of the tibia.  The scars 
were all well healed, nontender, and without keloid 
formation.  The examiner noted a slight decrease in sensation 
in an area, which was approximately three inches in diameter, 
over the medial malleolus.  The examiner added that "some 
sensation" was present.

At a January 1998 VA cold injury protocol examination, the 
appellant reported a history of ligation and stripping of 
varicosities of the right greater saphenous venous system in 
1953.  He stated that he had subsequently developed chronic 
stasis dermatitis, right lower leg more than left lower leg, 
and had had several stasis ulcers of the right malleolar 
region, which had subsequently healed with scarring.  The 
appellant reported that the scars from ligation and stripping 
of the right greater saphenous system were well healed with 
occasional mild itching sensation in scar tissues but no 
other current symptoms.  The appellant also reported a 
history of damage to the right peroneal nerve at the time of 
the ligation and stripping of varicose veins.  The appellant 
also reported a history of intermittent right foot drop in 
the past but not lately.  He stated that he had not received 
any specific therapy for right peroneal nerve involvement.  
The examiner noted a mild pallor of the well-healed stasis 
ulcer scars.  The examiner diagnosed status post ligation and 
stripping of varicosities of right greater saphenous venous 
system.  The examiner noted that the residuals included 
chronic pigmented stasis dermatitis of the lower legs and 
healed stasis ulcers of right malleolar region.

At a January 1998 VA peripheral nerves examination, the 
appellant complained of tenderness and numbness of the feet.  
He gave a history of intermittent swelling of the right lower 
leg and ankle.  Examination of the lower extremities revealed 
normal muscle strength, mass, and tone.  Inversion and 
eversion of the feet was good.  Deep tendon reflexes were 
bilaterally symmetrical and normal with the exception of 
ankle jerks, which were 1+.  Sensory examination was 
remarkable for impaired vibration at the malleoli 
bilaterally.  There was hyperesthesia to pinprick in the 
feet.  His feet and lower legs also had discoloration of the 
skin with varicose veins of both legs.  The examiner 
diagnosed peripheral neuropathy secondary to status post 
frostbite.

At a January 1998 VA scars examination, the examiner noted 
multiple well-healed scars of ligation and stripping of the 
right greater saphenous venous system and well-healed scars 
from stasis ulcers of the right malleolar region with mild-
pallor of scar tissue.  The scars were not tender or 
adherent.  The texture was normal.  There was no ulceration 
or breakdown of the skin, tissue loss, inflammation, edema, 
or keloid formation.  The scars were not elevated or 
depressed.  There was no limitation of function.

At an April 1999 VA peripheral nerves examination, the 
appellant gave a history of stripping of varicose veins from 
the right lower extremity.  He reported having had diabetes 
mellitus (diet controlled) for 15 to 20 years.  He complained 
of swelling of the right leg.  He reported occasional 
soreness of the left ankle.  He also complained of tingling 
and numbness in the feet since the stripping of the varicose 
veins in 1954.  The right lower extremity foot 
dorsiflexor/plantar flexors were 5/5 but iliopsoas and 
hamstring were 4+/5, while quadriceps were 4+ to 5/5.  The 
appellant had good inversion and eversion movement of the 
foot bilaterally.  Deep tendon reflexes revealed generalized 
hyporeflexia +1 with the exception of knee jerks, which were 
+2.  Plantar response was flexor bilaterally.  Sensory 
examination was remarkable for moderately impaired vibration 
at the feet and limited pinprick on the dorsum of the foot in 
the deep peroneal area as well as diminished pinprick on the 
medial border of the right foot.  Position was intact.  Gait 
and station were within normal limits except that the 
appellant had a little difficulty walking on the heel and 
toes on the right side.  The examiner diagnosed right lower 
extremity weakness and sensory changes, likely secondary to 
previous varicose vein stripping with involvement of peroneal 
nerve.

At an April 1999 VA scars examination, the appellant reported 
that he had undergone surgery for varicose veins in 1953, 
while he was on active duty, and had some scars due to this 
surgery.  The appellant complained of itching over the scars 
in the medial ankles of both legs.  The examiner noted a one-
half inch scar on the medial aspect of the right thigh.  The 
scar was normal.  The appellant had no visible scars at the 
other sites that he stated were operated upon for the 
varicose veins.  The examiner noted a three-inch by four-inch 
diffuse scar on the medial aspect of each ankle.  These scars 
were normal.  None of the scars were tender or adherent.  The 
texture and color were normal.  There was no ulceration or 
breakdown of the skin, tissue loss, inflammation, edema, or 
keloid formation.  The scars were not elevated or depressed.  
There was no limitation of function.  Photographs of both of 
the ankles and the varicose vein scars were included with the 
examination report.  X-ray examination of both legs showed 
the varicose veins, and x-ray examination of the ankles 
showed the ulcers.  The examiner diagnosed scar in the right 
thigh due to stripping of varicose veins; diffuse scars on 
both ankles, probably due to varicose veins, and exposure to 
cold while on active duty; and mild itching of the scars on 
both ankles.

At a June 1999 VA peripheral nerves examination, the 
appellant gave a history of stripping of varicose veins in 
the right lower extremity sometime in 1953 or 1954.  He also 
gave a history of frostbite involving both feet and legs in 
1953 and 1954.  He reported that he had been diabetic since 
the early 1970s.  He complained of soreness and tenderness of 
soles of the feet since frostbite.  He reported occasional 
weakness of both lower extremities, more marked on the right 
side than the left side.  He complained of swelling of the 
veins, itching in both legs, and soreness on the leg.  He 
explained that those symptoms had persisted since the 
varicose veins stripping in 1953 or 1954.  He also complained 
of paresthesia in both legs on prolonged sitting, burning 
pain in both feet, and pain in the legs after standing for a 
long time.  He explained that he developed pain in both legs, 
but he denied any radicular pain to the lower extremities 
from the lower back.  The examiner noted that the appellant's 
right lower extremity showed normal muscle mass and strength 
except the right iliopsoas, which was 4+/5.  Both knee jerks 
were +2.  Ankle jerks were not obtainable.  Plantar response 
was flexor bilaterally.  Sensory examination was remarkable 
for decreased vibration in the feet.  Position was intact.  
There was decreased pinprick sensation on the medial border 
and on the dorsum of right foot as well as decreased pinprick 
sensation in the right leg and right thigh.  The appellant's 
gait and station were within normal limits except that he had 
a little difficulty walking on his toes on the right side.  
The examiner diagnosed peripheral neuropathy, likely 
secondary to frostbite and diabetes mellitus, and right lower 
extremity sensory findings, likely secondary to varicose 
veins stripping.

At a June 1999 VA scars examination, the appellant reported 
that, beginning in 1953 or 1954 while stationed in West 
Germany, he began to notice swelling of the veins in his 
lower extremities.  He reported a progressive increase in the 
size of the veins until they became distinctly visible and 
palpable.  He saw a military physician and subsequently 
underwent stripping of these veins in the right lower 
extremity on two separate occasions.  He reported that 
approximately nine veins were removed surgically.  He 
reported that this produced a temporary resolution of his 
symptoms in his right lower extremity.  The appellant 
reported that, after the surgery, he lost sensation along the 
dorsum of his foot.  The appellant also reported that in 1953 
or 1954 he was exposed to extreme cold temperatures in the 
environment in which he was stationed.  He reported that 
because of the cold temperature exposure, his lower feet 
became markedly painful along the soles of the feet, 
particularly with walking or standing.  He was seen by a 
military physician and treated.  Since then, he had continued 
to experience pain on the volar surface of both feet with 
prolonged standing or walking.  He reported that the soles of 
his feet had been tender to the touch since the surgery.  
Pedal pulses were 2+ bilaterally and there was good capillary 
refill in both lower extremities.  There was a six-centimeter 
by one-half centimeter, linear, surgical scar below the right 
groin on the anterior surface of the right lower extremity, 
which was well healed and without evidence of tissue loss, 
tissue adherence, or disfigurement.  There was mild 
tenderness to palpation of the scar.  There was a two-
centimeter by four-tenths of a centimeter, linear, surgical 
scar on the medial aspect of the distal thigh, which was 
mildly tender to the touch though barely noticeable.  The 
scar was well healed and without evidence of tissue loss, 
tissue adherence, disfigurement or tenderness.  There was a 
two-centimeter by four-tenths of a centimeter, linear, 
surgical scar on the medial aspect of the right calf, which 
was mildly tender to the touch.  It was also barely 
noticeable.  The scar was well healed and without evidence of 
tissue loss, tissue adherence, disfigurement, or tenderness.  
The examiner diagnosed varicosities, bilateral lower 
extremities, right greater than left, status post venous 
stripping times two with minimal scar formation.

At a May 2000 VA peripheral nerves examination, the examiner 
reviewed the appellant's medical records.  The appellant had 
a history of stripping of varicose veins in right lower 
extremity sometime in 1953 or 1954.  He also had a history of 
frostbite to both feet and legs in 1953 or 1954 and diabetes 
since the early 1970s.  He complained of soreness of the 
right foot and tenderness of the right foot.  He had numbness 
of right leg and right foot.  He had a dead feeling around 
the medial aspect of right ankle and right lower leg since 
the stripping of varicose veins.  He had no feeling around 
the right ankle.  Examination of the right lower extremity 
examination revealed normal muscle mass, strength, and tone.  
He also had a good inversion and eversion of both feet.  Deep 
tendon reflexes were +1.  Plantar response was flexor 
bilaterally.  Sensory examination was remarkable for impaired 
pinprick sensation in the right ankle.  He also had decreased 
pinprick sensation on the medial and lateral border of right 
foot as well as on the sole of the right foot.  Pinprick 
sensation was intact on the dorsum of the right foot and 
distribution of the deep peroneal nerve.  He also had 
decreased pinprick sensation in the right calf.  The patient 
had some impairment of vibration at both feet.  Position was 
intact.  The appellant's gait and station were within normal 
limits, except that he had trouble walking on the toes and 
heels on the right side.  The examiner diagnosed peripheral 
neuropathy, likely secondary to frost bite and diabetes 
mellitus, and right lower extremity symptoms of soreness and 
tenderness around the right ankle and right foot as well as 
impairment of pinprick sensation in the right foot, right 
ankle, and right lower leg area likely secondary to status 
post varicose vein stripping.

At a May 2000 VA scars examination, the examiner reviewed the 
appellant's claims folder.  The examiner noted a history of 
ligation and stripping of the varicose veins over right leg 
and right thigh in 1954.  The appellant complained of 
occasional tenderness in scars of the right leg.  The 
examiner noted multiple scars from the surgery for varicose 
veins.  The appellant had a five-centimeter by one-half-
centimeter healed scar over his right groin.  He had a one-
centimeter, linear, healed scar over the medial aspect of the 
right thigh.  He had a one and one-half-centimeter, linear, 
healed scar over the medial aspect of the lower part of the 
right thigh.  He had a one-centimeter, healed scar over his 
right calf.  He had a one and one-half-centimeter, linear 
scar over the medial aspect of his right lower leg.  He had 
multiple healed scars from stripping of the veins over right 
groin, right thigh and right leg.  The scars were tender.  
There was minimal underlying tissue loss.  There was no 
tissue adherence.  The texture of the scars was normal.  
There were no ulcerations or breakdowns of the scar.  The 
scars were not elevated or depressed.  There was no 
inflammation, edema, or keloid formation.  The scars were 
almost normal skin color.  There was no disfigurement and no 
limitation of function by the scars.  The examiner diagnosed 
multiple healed scars over the right leg and right thigh 
secondary to stripping of the varicose veins of the right leg 
while patient was in the active service in 1954.  The 
examiner added that it was impossible to distinguish 
symptomatology and impairment due to nonservice-connected 
conditions.

At a June 2000 VA arteries, veins, and miscellaneous 
examination, the examiner reviewed the appellant's claims 
folder.  The appellant reported that, while he was on active 
duty, he developed varicose veins in both legs and underwent 
surgery for the varicose veins in the right leg in 1953.  The 
appellant claimed that, because of the varicose veins, he 
could only stand for an hour before developing swelling and 
edema in both legs.  He reported that his current treatment 
consisted of wearing an elastic stocking on the left leg and 
none on the right.  The examiner noted that, although the 
appellant had had surgery on the right leg for varicose 
veins, the varicose veins had recurred in the right leg.  The 
appellant complained that, because of the varicose veins in 
both legs, he had a feeling of sleepiness in both legs and 
that he had itching in the medial ankles of both legs.  The 
appellant explained that his legs went to sleep most of the 
time.  He complained also of recurrent ulcers in the medial 
aspect of both ankles with itching because of the ulcers.  He 
did not complain of aches or fatigue.  The examiner noted a 
scar in the right medial upper thigh and two scars in the 
right lower leg, which were the surgical scars for removal of 
the varicose veins.  The scars were well healed.  The 
examiner noted extensive scarring in the medial aspects of 
both ankles due to recurrent ulcers in the past, which had 
healed well.  The appellant reported that he had had the 
ulcers for the last time many years previously.  He had no 
edema currently.  He had scarring with mild depigmentation in 
the medial aspect of both ankles.  The examiner diagnosed 
bilateral varicose veins, status post surgery on the right 
side; recurrence of varicose veins on the right side; 
evidence of old, healed ulcers on both medial ankles due to 
varicose veins.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (November 9, 
2000) (to be codified at 38 U.S.C. §§ 5103, 5103A, 5107); 
38 C.F.R. § 3.103 (2000).  In this case, there is no 
indication of additional relevant records that the RO has 
failed to obtain.  The RO arranged for VA examinations of the 
appellant.  No further assistance is necessary to 
substantiate the appellant's claims.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096; 
see also Green v. Derwinski, 1 Vet. App. 121 (1991) (holding 
that the duty to assist includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran); Schafrath v. Derwinski, 1 Vet. App. 589 (1991) 
(holding that, where the evidence of record does not reflect 
the current state of the veteran's disability, a VA 
examination must be conducted).  Further, the RO's efforts 
have complied with the instructions contained in the February 
2000 Remand from the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Having determined that the duty to assist 
has been fulfilled, the Board must assess the credibility, 
and therefore the probative value of proffered evidence of 
record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); see Elkins v. Gober, No. 00-7023 (Fed. Cir. Oct. 13, 
2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 161 (1993).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2000); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2000).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2000), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2000).  An evaluation of the level 
of disability includes consideration of the functional 
impairment of the appellant's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10 (2000).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

The appellant's service-connected scars on the right lower 
extremity with incomplete section of the right peroneal nerve 
are currently evaluated as 10 percent disabling under 
Diagnostic Code 7804.  Diagnostic Code 7804 provides a 10 
percent disability evaluation for superficial scars that are 
tender and painful on objective demonstration.  At the May 
2000 VA scars examination, the examiner noted that the 
appellant's scars were tender.  Although previous 
examinations, including the January 1998 VA scars examination 
and the April 1999 VA scars examination, had noted that the 
appellant's scars were not tender, the May 2000 scars 
examination is given equal weight to the multiple contrary 
examinations because it is the most recent examination of 
record.  Because the evidence favorable to the appellant's 
claim is at least in equipoise with the evidence against the 
appellant's claim, with consideration of the benefit of the 
doubt doctrine of 38 C.F.R. § 4.3, the Board finds that the 
appellant's surgical scars are tender.  The appellant is 
entitled to a 10 percent disability rating for each of these 
scars.

VA examinations of the appellant, including the May 2000 VA 
scars examination, have consistently shown a scar over the 
appellant's right groin, which is approximately six-
centimeters by one-half centimeter; a scar on the medial 
aspect of the lower part of the appellant's right thigh, 
which is approximately two-centimeters by four-tenths of a 
centimeter; and a linear scar over the right calf, which is 
approximately two-centimeters long.  The February 1955 VA 
general surgical and orthopedic examination and the April 
1999 VA scars examination described a scar on the medial 
aspect of the appellant's right ankle that was not noted at 
the May 2000 VA scars examination; however, that examination 
did describe a scar on the medial aspect of the right lower 
leg.  Resolving any doubt in the appellant's favor, the Board 
therefore finds that the appellant also has a tender scar on 
the medial aspect of his right lower leg, which is 
approximately one and one-half centimeters long.  Finally, 
the examiner at the May 2000 VA scars examination noted a 
one-centimeter, linear, scar over the medial aspect of the 
right thigh that does not appear to correspond to a finding 
in any previous VA examination.  However, because May 2000 
examination is the most recent examination and because the 
appellant has already been awarded service connection for 
multiple scars as residuals of surgery for varicose veins, 
with consideration of the benefit of the doubt doctrine, the 
Board finds that the appellant is also entitled to a 10 
percent disability evaluation for this scar.

In addition to the 10 percent disability evaluation for each 
tender scar, additional disability evaluations are available 
for scars that are poorly nourished, with repeated ulceration 
or which cause any limitation of function.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994) (holding that 
evaluations for distinct disabilities resulting from the same 
injury could be combined so long as the symptomatology for 
one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7805 (2000).  However, the 
appellant is not entitled to additional disability ratings 
for his service-connected scars, because VA examination 
reports all show the scars to be without ulceration or 
breakdown of the skin and show no limitation of function of 
the appellant's right leg because of the scars.

Finally, because the surgery on the appellant's varicose 
veins in 1954 resulted in damage to his right peroneal nerve, 
the appellant has been evaluated previously under Diagnostic 
Code 8522 for paralysis of the musculocutaneous or 
superficial peroneal nerve.  A 30 percent disability 
evaluation is assigned for complete paralysis.  A 20 percent 
disability evaluation is provided for severe incomplete 
paralysis.  A 10 percent disability evaluation is assigned 
for moderate incomplete paralysis.  A noncompensable 
evaluation is assigned for mild incomplete paralysis.  
38 C.F.R. § 4.124a, Diagnostic Code 8522 (2000).  Diagnostic 
Code 8622 refers to neuritis involving the superficial 
peroneal nerve.  Neuritis is characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, and is rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 
(2000).  Diagnostic Code 8722 refers to neuralgia involving 
the superficial peroneal nerve.  Neuralgia is characterized 
by dull and intermittent pain, of typical distribution so as 
to identify the nerve, and is also rated on the same scale 
provided for injury of the nerve involved, with a maximum 
equal to moderate, incomplete, paralysis.  38 C.F.R. § 4.124 
(2000).  When the involvement of the nerve is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a (2000).

At the January 1998 VA peripheral nerves examination, the 
examiner noted impaired vibration at the right malleolus and 
hyperesthesia to pinprick in the right foot.  At the April 
1999 VA peripheral nerves examination, the examiner noted 
moderately impaired vibration at the right foot and limited 
pinprick on the dorsum of the foot in the deep peroneal area 
as well as diminished pinprick on the medial border of the 
right foot.  The examiner attributed right lower extremity 
weakness and sensory changes to the previous varicose vein 
stripping.  At the June 1999 VA peripheral nerves 
examination, the examiner identified the residuals of the 
varicose vein surgery as decreased vibration in the right 
foot and decreased pinprick sensation on the medial border 
and on the dorsum of the right foot as well as in the right 
leg and right thigh.  At the May 2000 VA peripheral nerves 
examination, the examiner identified soreness and tenderness 
around the right ankle and right foot as well as impairment 
to pinprick sensation in the right foot, right ankle, and 
right leg as residuals of the varicose vein stripping.  The 
findings of these examinations are generally consistent and 
show primarily sensory impairment as residuals of the 
varicose vein surgery.  Furthermore, these findings are 
consistent with the February 1955 VA examination that showed 
an area of decreased sensation in the appellant's right foot 
and ankle but no pain and no impairment of function of the 
foot, ankle, or leg.  Based on these symptoms, the Board 
finds that the preponderance of the evidence shows that the 
residual damage to the appellant's right peroneal nerve 
results in only mild impairment.  Therefore, only a 
noncompensable evaluation is warranted.


ORDER

A disability evaluation of 10 percent is awarded for each of 
the following disabilities, respectively, subject to the law 
and regulations governing the payment of monetary awards:  a 
scar over the right groin; a scar over the medial aspect of 
the right thigh; a scar on the medial aspect of the lower 
part of the right thigh; a scar over the right calf; and a 
scar on the medial aspect of the right lower leg.

A compensable evaluation for impairment of the right 
superficial peroneal nerve is denied.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 15 -




- 12 -


